ORDER

PER CURIAM.
In this Rule 24.035 case, Appellant pled guilty to a ten-count indictment involving a robbery and sexual assault. The motion court granted partial relief as to several counts. Appellant’s appeal resulted in a remand for the sole purpose of an eviden-tiary hearing as to whether the pleas to the remaining counts were voluntary and knowing. Following the evidentiary hearing, the court found the pleas as to the remaining counts to be voluntary and knowing. Affirmed. Rule 84.16(b).